Case 2:19-cv-07077-FMO-AFM Document 69 Filed 10/15/20 Page 1 of 5 Page ID #:1329
    1
    2
    3
    4
    5
    6
    7                        UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
    8
    9    MIGUEL GUTIERREZ                           Case No.
                                                    2:19−cv−07077−FMO−AFM
    10                  Plaintiff(s),

    11         v.                         ORDER Re: MOTIONS FOR CLASS
         NEW HOPE HARVESTING, LLC, et al. CERTIFICATION
    12
                      Defendant(s).
    13
    14
    15
    16         A deadline for motion for class certification¹ has been set in the above-

    17    captioned case. Any motion(s) for class certification shall comply with all Federal

    18    Rules of Civil Procedure and Local Rules, as well as this Order. Please be advised

    19    that this Order contains requirements more specific than the Local Rules and
    20    Federal Rules of Civil Procedure.
    21         1. Joint Brief: The parties shall work cooperatively to create a single,

    22    fully integrated joint brief covering each party’s position, in which each
    23    issue (or sub-issue) raised by a party is immediately followed by the opposing
    24    party’s/parties’ response. The joint brief shall set out each issue (or sub-issue),
    25    including legal argument and direct citation to the evidence, followed seriatim
    26    ____________________
    27    ¹ This Order applies to any motion for certification pursuant to the Fair Labor
          Standards Act, 29 U.S.C. §§ 201, et seq. It also applies to any motion for
    28    decertification of a previously certified class.

                                                  −1−
Case 2:19-cv-07077-FMO-AFM Document 69 Filed 10/15/20 Page 2 of 5 Page ID #:1330
    1
         by the response with respect to that issue (or sub-issue), including legal argument
    2    and direct citation to evidence.
    3         2. Citation to Evidence: All citation to evidence in the joint brief shall be
    4    directly to the exhibit and page number(s) of the evidentiary appendix, (see infra

    5    at ¶ 5), or page and line number(s) of a deposition. Parenthetical explanations
    6    are encouraged. The parties shall cite to relevant evidence to support factual
    7    assertions throughout the joint brief. Failure to cite to evidence in support of
    8    a factual assertion may be deemed the party’s admission that the party lacks
    9    evidence of that fact. Evidence not cited by a party in the joint brief may be
    10   deemed admitted to be irrelevant.
    11        3. Unnecessary Sections: The parties need not include a “procedural
    12   history” section, since the court will be familiar with the procedural history. The

    13   court is also familiar with the general standard for class certification, so that need
    14   not be argued. However, if a party believes a specialized standard is applicable,
    15   the party may brief such a standard. If preliminary issues - such as choice of law -
    16   are in dispute, the parties shall brief such issues in accordance with ¶ 1, supra.
    17        4. Page Limitation: Each separately-represented party shall be limited to

    18   twenty-five (25) pages, exclusive of tables of contents and authorities. Repetition

    19   shall be avoided and, as always, brevity is preferred. Leave for additional space

    20   will be given only in extraordinary cases. The excessive use of footnotes in an
    21   attempt to avoid the page limitation shall not be tolerated. All substantive material,
    22   other than brief argument on tangential issues, shall be in the body of the brief.
    23        5. Evidentiary Appendix: The joint brief shall be accompanied by one
    24   separate, tabbed appendix of declarations and written evidence (including

    25   documents, photographs, deposition excerpts, etc.). See Local Rule 7-6.

    26   Declarations shall set out facts that would be admissible in evidence, and shall
    27   not contain argument. See Local Rule 7-7. Depositions, see Local Rule 32-1,
    28   and physical exhibits shall be lodged separately. The evidentiary appendix shall

                                                 −2−
Case 2:19-cv-07077-FMO-AFM Document 69 Filed 10/15/20 Page 3 of 5 Page ID #:1331
    1
         include a table of contents.
    2         If the evidentiary appendix exceeds 50 pages, the evidence must be separately
    3    bound and tabbed and include an index. If such evidence exceeds 300 pages, the
    4    documents shall be placed in three-ring binders, with an index and with each

    5    item of evidence separated by a divider with a tab on the right side. In addition,
    6    counsel shall provide an electronic copy (i.e., cd, dvd, or flash drive) of the
    7    documents in a single, OCR-scanned, .pdf file with each item of evidence separated
    8    by labeled bookmarks. Counsel shall ensure that all documents are legible.
    9         6. Evidentiary Objections: All necessary evidentiary objections shall be made
    10   in the relevant section(s) of the joint brief.
    11        7. Schedule for Preparation and Filing of Joint Brief: The briefing schedule
    12   for the joint brief shall be as follows:

    13             A. Meet and Confer: In order for a motion for class certification to
    14        be filed in a timely manner, the meet and confer must take place no later
    15        than thirty-five (35) days before the deadline for class certification motions
    16        set forth in the Court’s Case Management and Scheduling Order. It shall
    17        be the responsibility of counsel for the moving party to arrange for this

    18        conference. Counsel for the parties shall meet and confer in person at an

    19        agreed-upon location within the Central District of California to narrow

    20        and crystallize the issues to be argued in the class certification motion.
    21        The parties shall discuss each issue to be raised in the motion, as well as
    22        the law and evidence relevant to that issue, so that the parties’ briefing
    23        reflects that they are fully cognizant of the other side’s position(s). If the
    24        briefing reveals that the parties are not on the same page with respect to

    25        the issues and position(s) presented, the motion shall be stricken.

    26             B. No later than seven (7) days after the meet and confer, the moving
    27        party shall personally deliver or e-mail to the opposing party an electronic
    28        copy of the moving party’s portion of the joint brief, together with the

                                                    −3−
Case 2:19-cv-07077-FMO-AFM Document 69 Filed 10/15/20 Page 4 of 5 Page ID #:1332
    1
              moving party’s portion of the evidentiary appendix.
    2              C. No later than fourteen (14) days after receiving the moving party’s
    3         papers, the opposing party shall personally deliver or e-mail to the moving
    4         party an electronic copy of the integrated motion, which shall include the

    5         opposing party’s portion of the joint brief, together with the opposing party’s
    6         portion of the evidentiary appendix.
    7              D. No later than two (2) days after receiving the integrated version of
    8         the motion and related papers, the moving party shall finalize it for filing.
    9         The moving party may not make any further revisions to the joint brief other
    10        than finalizing the document for filing. Once finalized, the joint brief shall be
    11        provided to the opposing party’s counsel who shall sign it and return it to the
    12        moving party’s counsel no later than the end of the next business day. The

    13        moving party’s counsel shall sign and electronically file the joint brief, the
    14        evidentiary appendix, and joint appendix of undisputed and disputed facts
    15        no later than one business day after receiving the opposing party’s signed
    16        copy. The joint brief shall be accompanied by a Notice of Motion and
    17        Motion for Class Certification, and shall be calendared pursuant to the

    18        Local Rules.

    19             E. Supplemental Memorandum: After the joint brief is filed, each

    20        party may file a supplemental memorandum of points and authorities no
    21        later than fourteen (14) days prior to the hearing date. The supplemental
    22        memorandum shall not exceed ten (10) pages in length. No other separate
    23        memorandum of points and authorities shall be filed by either party in
    24        connection with the motion for class certification.

    25        8. Failure to Comply with this Order: If it appears from the joint brief

    26   that the parties have not discharged their meet and confer obligations in good
    27   faith, that the parties have not worked to fully integrate the document, or that
    28   the parties have otherwise failed to fully comply with this Order, the motion

                                                −4−
Case 2:19-cv-07077-FMO-AFM Document 69 Filed 10/15/20 Page 5 of 5 Page ID #:1333
    1
          shall be stricken, and the parties shall be required to repeat the process. If it
    2     appears that one (or more) of the parties is primarily responsible for the failure
    3     to properly file an adequate joint brief, the primarily responsible party or parties
    4     shall be subject to appropriate sanctions.

    5        IT IS SO ORDERED.
    6
         DATED: October 15, 2020                                     /s/
    7                                                       Fernando M. Olguin
                                                         United States District Judge
    8
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                   −5−
